Case 4:21-cv-00039-JHM-HBB Document 12 Filed 07/21/21 Page 1 of 3 PageID #: 61




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

CIVIL ACTION NO. 4:21-CV-00039-JHM

SHANNON SAUCIER AND CHRIS SAUCIER                                                 PLAINTIFFS

V.

ALLSTATE INSURANCE COMPANY                                                        DEFENDANT

                               MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Plaintiffs’ Motion to Remand [DN 5]. Fully briefed,

this matter is ripe for decision. For the following reasons, the motion is GRANTED.

                                         I. BACKGROUND

       Plaintiffs sued Allstate in Muhlenberg Circuit Court alleging that it breached an insurance

policy. [DN 1-2]. Allstate removed the case to this Court under diversity jurisdiction. [DN 1].

Plaintiffs now request that the Court remand the case to the Muhlenberg Circuit Court because

they stipulate that their damages do not exceed the amount in controversy required for diversity

jurisdiction. [DN 5]. A federal district court has diversity jurisdiction over any civil action

where the matter in controversy exceeds $75,000, exclusive of interests and costs, and is between

citizens of different states. 28 U.S.C. 1332(a). The Court must determine whether Plaintiffs’

stipulation destroys diversity jurisdiction.

                                           II. DISCUSSION

       The Sixth Circuit has held that “a post-removal stipulation reducing the amount in

controversy to below the jurisdictional limit does not require remand to state court.” Rogers v.

Wal-Mart Stores, Inc., 230 F.3d 868, 872 (6th Cir. 2000). It explained that “[i]f plaintiffs were

able to defeat jurisdiction by way of a post-removal stipulation, they could unfairly manipulate



                                                    1
Case 4:21-cv-00039-JHM-HBB Document 12 Filed 07/21/21 Page 2 of 3 PageID #: 62




proceedings merely because their federal case begins to look unfavorable.” Id. “However,

where a state prevents a plaintiff from pleading a specific amount of damages, as Kentucky does,

and the plaintiff provides specific information about the amount in controversy for the first time

in a stipulation, this district views such stipulations as a clarification of the amount in

controversy rather than a reduction of such.” Hall v. Wal-Mart Stores, Inc., No. 17-CV-38, 2018

WL 344981, at *1 (W.D. Ky. Jan. 9, 2018) (internal quotation marks and citation omitted).

Thus, “a plaintiff may submit a stipulation that will clarify the amount in controversy for the

purposes of destroying diversity jurisdiction under 28 U.S.C. § 1332.” Id. (citation omitted).

        “When a plaintiff chooses to submit a stipulation as to the amount in controversy, the

stipulation must be unequivocal in order to limit the amount of recoverable damages and warrant

remand.” Id. at *2 (internal quotation marks and citation omitted). “This district has recognized

that a plaintiff may stipulate that it neither seeks, nor will accept, damages in an amount greater

than $75,000, and that such a stipulation will be sufficiently unequivocal to destroy diversity

jurisdiction.” Id. (internal quotation marks and citation omitted).

        Here, Plaintiffs initially stipulated that they “do not claim damages exclusive of interests

and costs in excess of the Federal jurisdictional amount of $75,000.” [DN 5-1]. In response to

Allstate’s arguments that their initial stipulation was inadequate [DN 6 at 2], Plaintiffs amended

their stipulation:

                Plaintiffs state that they will neither seek nor accept damages in excess of
        $75,000.00 for all compensatory damages, punitive damages and attorney fees,
        exclusive of interest and costs.
                The Trial Court in this case is entitled to rely on this Binding Stipulation
        and prevent any award of damages exceeding the amount stipulated in the first
        paragraph above.
                Plaintiffs understand that this Binding Stipulation is conclusive and that
        the facts and representations stated herein are not subject to subsequent variation.




                                                     2
Case 4:21-cv-00039-JHM-HBB Document 12 Filed 07/21/21 Page 3 of 3 PageID #: 63




              Plaintiffs understand that this affidavit and Binding Stipulation constitutes
       a waiver of any rights they may have to seek and/or accept damages in excess of
       the amount stated in the first paragraph above.

[DN 10-1].    Plaintiffs’ amended stipulation is sufficiently unequivocal to destroy diversity

jurisdiction. See Leavell v. Cabela’s Wholesale, Inc., No. 15-CV-00809, 2015 WL 9009009, at

*2 (W.D. Ky. Dec. 15, 2015) (finding that the plaintiff’s stipulation that she “will neither seek

nor accept damages in excess of $75,000.00 for all compensatory damages, punitive damages,

and attorneys’ fees, exclusive of interests and costs” was valid and enforceable); see also

Lovelace v. Stonebridge Life Ins. Co., No. 13-CV-000138, 2013 WL 5966729, at *1–2 (W.D.

Ky. Nov. 8, 2013) (same).

       “[S]tipulations such as the one here are ‘binding and conclusive . . . and the facts stated

are not subject to subsequent variation.’” Leavell, 2015 WL 9009009, at *2 (quoting Christian

Legal Soc’y Chapter of the Univ. of Cal., Hastings Coll. of Law v. Martinez, 561 U.S. 661, 676

(2010)). Because the amended stipulation is binding and conclusive, the Court is satisfied that

“Plaintiff[s] will be constrained to recovering an amount no greater than $75,000.” Id. at *3.

The amended stipulation, therefore, is valid and enforceable.

                                        III. CONCLUSION

       For the reasons set forth above, IT IS HEREBY ORDERED that Plaintiffs’ Motion to

Remand [DN 5] is GRANTED. This case is REMANDED to the Muhlenberg Circuit Court.




                                                                               July 21, 2021


cc:    Counsel of Record
       Muhlenberg Circuit Court


                                                    3
